Citation Nr: 0917674	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1995 to August 1998.  He also has National Guard 
service beginning in September 1998.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a September 2001 stressor statement for PTSD, the veteran 
included "anxiety disorder".  A claim for service 
connection for an acquired psychiatric disorder (other than 
PTSD) is referred to the RO for consideration.  

In April 2004, the veteran submitted his VA Form 9, appealing 
five issues for which service connection had been denied by 
the RO in December 2001.  Subsequently, service connection 
was granted for four of those issues.  (See, rating actions 
of October 2005 and June 2006).  This is a complete grant of 
the benefits sought regarding those issues.  Because the 
veteran was awarded a complete grant of the benefit sought 
with respect to those matters, they are not currently on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the 
only issue remaining on appeal, service connection for PTSD, 
is reflected on the first page of this decision.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  There is no credible supporting evidence of an in-service 
stressor.  


CONCLUSION OF LAW

The criteria for a service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.304(f) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.   

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision issued in December 
2001.  The RO notice letter dated in September 2001, informed 
the veteran of VA's duties to notify and assist, what VA 
would do, what the veteran should do, what the evidence had 
to show to establish entitlement, what VA still needed from 
the veteran, how he could help, and what VA had done.  He was 
advised that he could send VA the evidence it needed.  A 
separate letter was also sent to him that same month 
regarding specific information for his claim for PTSD.  He 
was told that if he had any evidence in his possession which 
could help support his claim, he should send it to VA.  

Similar letters were mailed in October 2003 and January 2006, 
which further elaborated on these principals.  In June 2006, 
the veteran was contacted by the RO and informed of 
additional evidence that VA needed.  He did not respond to 
that letter.  The January 2006 letter notified the veteran 
that he could submit evidence from sources other than service 
records, i.e., employment physical examinations, statements 
from persons who knew him in service, etc.  The veteran did 
submit lay statements, a photograph in support of his claim, 
and a copy of a letter written to his mother in 1997, as well 
as the names of his commander and his counselor in an attempt 
to corroborate his stressors.  The duty to notify the veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. §§ 5103; 38 C.F.R. 3.304(f)(3).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  A letter properly informing the 
veteran in this regard was sent in a June 2006 and the 
information was also included in a June 2006 letter regarding 
a request for stressor information.  The veteran did not 
respond.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records have been obtained.  VA and Vet Center 
treatment records are also on file.  No other treatment 
records have been identified.  A VA examination has been 
conducted.  Further, September 2001 and again in January and 
June 2006, the RO sent a letter to the veteran asking for 
specific information regarding his PTSD stressor(s).  He did 
not respond to the June 2006 letter requesting additional and 
more detailed information.  The veteran's representative has 
requested that the Board remand the claim to obtain 
additional National Guard records and more recent VA 
treatment records.  (See, representative's December 2006 
statement).  However, the case turns on whether a claimed 
stressor during the veteran's active duty can be verified, 
and thus the current National Guard and VA treatment records 
would not be relevant or pertinent.  38 C.F.R. § 3.159 
(2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Service Connection for PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting  
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet.  
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

The evidence required to establish the occurrence of an in-
service stressor depends upon whether the veteran engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

In contrast, "[w]here...VA determines that the veteran did  
not engage in combat with the enemy...the veteran's lay  
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau at 
395.  


If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

The veteran has been diagnosed with PTSD.  (See, October 2002 
letter from Vet Center therapist, and VA examination report 
of February 2003 which found PTSD secondary to the claimed 
stressor).  This case will turn on whether his diagnosed PTSD 
is due to a verified in-service stressor.  There is no 
objective evidence of record, including in the veteran's 
service personnel records, which provides any indication that 
the veteran engaged in combat with the enemy.  Furthermore, 
the veteran has submitted no statement or testimony to VA 
that he engaged in combat with the enemy.  In a statement 
received in October 2001, the veteran reported that he was 
assigned to the 1st Support Battalion, Multi-National Force, 
Observers, North Camp, Sinai, Egypt, Unit 31530, APO, AE 
08333 between May 1997 and May 1988.  He stated that he would 
refuel planes and helicopters at remote sites.  He noted that 
this was a non-combat unit and that he was not a POW.  In 
that statement, he described his stressor as being in Netany 
Israel "around September and December" on rest and 
recreation when his military vehicle was stolen.  He stated 
that upon return to his unit, he was separated from other 
people and given extra duty due to military vehicle. 

In a November 2001 VA outpatient note, the veteran reported 
that while on R&R, with another soldier, their vehicle was 
stolen.  He reported that they were interrogated by Israeli 
police and treated badly when they returned to base.  In an 
October 2002 letter from a therapist at the Orlando Vet 
Center, the veteran reported that he has nightmares and 
flashbacks due to being attacked and severely beaten while 
serving in the Gulf War.  

When the veteran was examined by VA in February 2003, he 
reported that he was attacked and beaten while driving a van 
in Israel and that the van and his belongings were stolen.  
He reported that his friend ran away but that he was taken, 
tortured by Israeli police, and interrogated.  He stated that 
the Army tried to bring him up on changes and gave him 
difficult jobs.   

As noted above, the occurrence of an in-service non combat 
stressor cannot be verified by lay statements standing alone.  
Because the veteran's claimed stressors are unrelated to 
combat, their occurrence must be supported by credible, 
corroborative evidence.  The veteran has not provided any 
evidence of the occurrence of an in-service stressor other 
than his own statements, a statement from his mother and a 
statement from his friend which generally report that they 
were told of the incident by the veteran, and describe his 
current psychiatric symptoms.  This evidence has insufficient 
probative value to verify the claimed in service stressor.  
Further, a copy of a correspondence from the veteran to his 
mother describing the difficulties of service, is dated in 
August 1997, prior to the date that he has reported the claim 
stressor occurred, and is thus not probative on the issue of 
verification of the stressor.  

The service personnel records show that the veteran was 
stationed in Egypt and that his MOS was petroleum supply 
specialist.  However, the service personnel records do not 
reflect that the veteran was involved in any police abuse in 
Israel or that he had any conflict or problems with his 
superiors during service in Egypt.  Neither is there any 
showing that the veteran was the victim of a theft of his 
vehicle while he was in Israel.  His service medical records 
contain no reports of treatment for any injuries sustained 
due to being abused by police or for any psychiatric 
treatment as a result of abuse by police or any harassment by 
his superiors.  On separation examination in August 1998, the 
veteran denied any psychiatric symptoms.  He also denied ever 
being treated for a mental condition.  Psychiatric evaluation 
was normal.   

A review of the record reveals that the veteran's reported 
in-service stressor is supported only by lay statements, many 
years after the alleged events.  Treatment for psychiatric 
complaints or for any injuries due to a beating are not 
mentioned anywhere in service medical records.  And contrary 
to the veteran's assertion to the contrary, there is no 
report of consultation with a chaplain or counselor regarding 
any incident in Israel.  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the United 
States Court of Appeals for Veterans Claims (Court)  stated 
that "the absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

The Board has assessed the veteran's statements.  He is 
competent to describe incidents which he asserts occurred 
during service.  However, the Board notes that there have 
been variations in the veteran's accounts of stressors, which 
reduce the credibility of those accounts.  For example, in 
his October 2001 stressor statement, he indicated only that 
his vehicle was stolen while he was on R&R.  He reported in 
November 2001 that both he and the other soldier were 
interrogated by the police and treated badly when they 
returned to base; he did not mention any beatings by police.   
In an October 2002 statement, it was noted that the veteran 
reported that he was "attacked and severely beaten" during 
service.  In February 2003, he stated that while driving a 
van he was attacked, the van was stolen, and he was beaten.  
He said that the other soldier ran away, but that he was 
tortured and interrogated by the Israeli police.  In April 
2004, he denied ever saying that he was tortured, and 
indicated that he was attacked when he returned to his van.  
He said that he remembered awakening on the ground and that 
all of his personal possessions and the van had been stolen.  
He was then reportedly interrogated by the Israeli police.  

The numerous inconsistencies in the above accounts render the 
veteran's statements not credible.  Additionally, as noted 
above, although requested to do so in June 2006, the veteran 
has not supplied pertinent information to substantiate the 
claimed stressor.  The Board finds that the veteran's vague 
and inconsistent accounts of stressors, without 
corroboration, are not adequate to demonstrate that he 
experienced a stressor in service, and that the veteran is 
not credible based on his inconsistent statements.

As discussed above, if a PTSD claim is based on an in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  The veteran's service 
medical and personnel records are absent any findings of any 
type of personal assault.  Nothing in the service medical 
records suggests that the veteran sought any type of 
psychiatric treatment or reflective medical care following 
the alleged assault.  Neither does the record show that the 
veteran exhibited any behavior changes that would suggest 
that he was assaulted by the Israeli police or harassed by 
his superiors.  Additionally, unfortunately, the veteran has 
not supplied VA with the specific information requested from 
him so that further investigation of his claim could be 
accomplished.  He has submitted lay statements and a 
photograph of himself while he was in Egypt to corroborate 
his claimed stressor; however as discussed, this evidence is 
not sufficient to support his claim.  

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, the diagnosis of PTSD is not sufficient to support 
the claim.  Thus, despite the finding by the VA examiner in 
February 2003, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of the stressor.  See Cohen 
v. Brown, 10 Vet. App. 128, 145 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996".

In sum, the veteran's accounts of events in service are not 
corroborated by the service records or other evidence.  His 
unverified noncombat stressor cannot support his claim for 
service connection for PTSD.  Because his described in-
service stressor has not been verified, his claim for 
entitlement to service connection for PTSD must be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


